160 So. 2d 26 (1964)
Burke Lynn FONTENOT, Plaintiff-Appellee,
v.
Walter LEE, Custodian of Voting Machines, Defendant-Appellee,
Charlemagne Aucoin, Intervenor-Appellant.
No. 1123.
Court of Appeal of Louisiana, Third Circuit.
January 21, 1964.
Tate & Tate, by Paul Tate, Mamou, La., for defendants-appellees.
Tate & Tate, by Donald Tate, Mamou, for intervenor-appellant.
Preston N. Aucoin, Ville Platte, for plaintiff-appellee.
Dubuisson & Dubuisson, by William Brinkhaus, Opelousas, for plaintiff-appellee.
En Banc.
*27 PER CURIAM.
The record of this appeal fails to disclose a judgment signed in the case, although the Minutes reflect that judgment was rendered in open court. There is no Minute Entry to show that the judgment was read and signed in open court. There is, therefore, no final judgment from which an appeal can be taken, and, the Court must ex proprio motu dismiss the appeal in the absence of a signed judgment. LSA-C.C.P. Art. 1911; Southern Bell Tel. & Tel. Co. v. Ace Freight Lines, Inc., (La.App., 1 Cir., 1963), 155 So. 2d 107; Mayfair Sales, Inc. v. Sams, (La.App., 1 Cir., 1963), 154 So. 2d 616; Davis v. Underwriters at Lloyd's of London, (La.App., 1 Cir., 1962), 142 So. 2d 803; and Doucet v. Landry, (La.App., 3 Cir., 1962), 137 So. 2d 431.
For the reasons assigned, the appeal is dismissed without prejudice at the cost of intervenor-appellant.
Appeal dismissed.